Citation Nr: 1026874	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from May 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2006, the Veteran testified before a Decision Review 
Officer with regard to his service connection claim for diabetes 
mellitus, and in July 2007, he testified before the undersigned 
Veterans Law Judge sitting at the RO.  Copies of the hearing 
transcripts are of record. 

In December 2007, the Board denied service connection for 
diabetes mellitus, claimed as secondary to exposure to Agent 
Orange, and determined that new and material evidence had not 
been received to reopen a service connection claim for a skin 
disability.  The Veteran subsequently appealed the Board's 
December 2007 denial of service connection for diabetes, claimed 
as secondary to exposure to Agent Orange to the United States 
Court of Appeals for Veterans Claims (CAVC). In August 2009, a 
Joint Motion for Remand for Partial Remand was issued.   

The parties agreed that the portion of the December 2007 decision 
that determined that new and material evidence had not been 
received to reopen a service connection claim for a skin 
disability should not be disturbed as the Veteran withdrew his 
appeal of such issue.  However, according to correspondence dated 
in June 2010, the Veteran's representative advances argument 
regarding the claim for a skin disability.  As such, the issue of 
whether new and material evidence has been received to reopen a 
service connection claim for a skin disability is referred to the 
RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran contends that his diabetes mellitus was incurred as a 
result of having been exposed to Agent Orange during military 
service.  He alleges, in pertinent part, that while stationed at 
McChord Air Force Base (AFB), his unit was deployed for an 
operation in the Belgian Congo from mid-July through August 1960, 
during which time he was reportedly exposed to Agent Orange.  He 
testified that he witnessed aircraft spraying defoliant in the 
Congo.  

Pursuant to the August 2009 Joint Motion and Court Order, further 
development is necessary prior to analyzing the service 
connection claim on the merits.  

By way of history, service treatment records show no diagnosis of 
diabetes mellitus.  On his separation examination in May 1962, 
the Veteran had negative results for sugar by urinalysis testing.  
He was initially diagnosed with Type II diabetes mellitus in 
March 1998.  His remaining post-service medical records show 
continued treatment for diabetes mellitus.  

In May 2004, after requesting evidence of herbicide exposure, the 
RO received a response from the service department, indicating 
that it had no records showing the Veteran had been exposed to 
herbicides.  In February 2005, following further development by 
the RO, it was noted that the Department of Defense (DoD) had 
provided VA with an inventory of herbicide operations reflecting 
70 to 85 percent of herbicide use, testing, and disposal in 
locations other than Vietnam.  The DoD's inventory did not 
contain any instance of herbicide use, testing or disposal at 
McChord AFB, in pertinent part.   

In the December 2007 decision, the Board found that the Veteran 
had no overseas assignments.  Nevertheless, as noted in the 2009 
Joint Motion, the Veteran had submitted an Air Force Outstanding 
Unit Award which was awarded to him and the Military Air 
Transport Service ("MATS") Air Transport Wing, Provisional 
(Europe).  Significantly, the Veteran's DD 214 shows that the 
Veteran was a part of MATS at the time of his discharge from 
service and had received the Air Force Outstanding Unit Award.  
Therefore, given that the evidence of record suggests that the 
Veteran may have had oversea assignments, and as indicated by the 
Joint Motion, further development is necessary in an effort to 
corroborate the Veteran's contentions regarding Agent Orange 
exposure during service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate source to verify the 
Veteran's service with the MATS Air 
Tansport Wing (Europe) from mid-July 
through August 1960.   All 
records/responses received should be 
associated with the claims file.

2.  If the above-requested information is 
verified, the RO must also confirm through 
the appropriate source whether the MATS Air 
Transport Wing (Europe) participated in a 
UN operation in the Belgian Congo in 1960, 
and if so, whether the unit transported, or 
had exposure to, herbicides.

3.  If it is determined that the Veteran 
was a part of the MATS Air Transport Wing 
(Europe) from mid-July through August 1960, 
and that the MATS Air Transport Wing 
(Europe) participated in a UN operation in 
the Belgian Congo in 1960 and transported, 
or had exposure to, herbicides, the Veteran 
should be scheduled for a VA examination to 
ascertain the likely etiology of his 
diabetes mellitus.

All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.

Specifically, the VA examiner must 
determine whether it is at least as likely 
as not (a 50 percent probability or more) 
that the Veteran's current diabetes 
mellitus is related to exposure to in-
service Agent Orange, or any other incident 
of service.  The examiner should reconcile 
any opinion with all evidence of record, to 
include the Veteran's contention that he 
was exposed to herbicides while deployed 
for an operation in the Belgian Congo from 
mid-July through August 1960, his receipt 
of an Air Force Outstanding Unit Award, his 
participation with MATS, and the internet 
articles regarding the Belgian Congo and C-
124's.  The rationale for any conclusion 
reached should be provided.

4.  Thereafter, the service connection 
claim for diabetes mellitus should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  Thereafter, the case should be 
returned to the Board, if in order. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



